DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Status of the Claims
Claims 1-26 are pending. Claims 1-7 and 9-20 are withdrawn. Claim 8 has been amended. Claims 21-26 are new.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 08/01/2022 containing amendments and remarks to the claims.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 08/01/2022, with respect to the rejection(s) of claim 8 under 102(a)(1) have been fully considered and are not persuasive. 
On pages 7-9, the Applicant argues that amended claim 8 is not anticipated by the prior art of record Köhler because Köhler fails to disclose that the C5 olefin mixture is obtained by a process comprising steps a) and b1) or b2).
The Examiner does not find the Applicant’s argument persuasive. The Examiner notes that the claims are directed to a product mixture, and the added limitations are considered product-by-process limitations. The determination of patentability is based on the product itself and not dependent on the method of production. If the product in the product modified by the product-by-process limitations is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. The Examiner further notes that it has been held and approved by the courts that a rejection based alternatively on 35 U.S.C. 102 or 103 for product-by-process claims is fair and acceptable. In this instance, the prior art of record Köhler discloses a hydrocarbon mixture comprising i) at least 5 wt% 2-methyl-but-1-ene, 2-methyl-but-2-ene, and 3-methyl-but-1-ene, and ii) i-butene (i.e. 2-methyl-but-2-ene) (col. 1, lines 39-48; col. 2, lines 9-23). The mixture disclosed by Köhler comprises each and every component required by the claimed C5 olefin mixture and therefore remains anticipated by the prior art even though the prior art product mas made by a different process. See MPEP 2113 Product-by-Process Claims.

The following is a modified rejection based on amendments made to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 24 is unclear for reciting “biological transformation of feedstocks” because it is not clear what steps/reactions and feedstocks are encompassed by the phrase. The specification does not provide a clear definition of “biological transformation” and only appears to disclose producing alcohols via yeast. Yeast is known to transform sugars into alcohols through alcohol fermentation. However, it remains unclear if fermentation is the only means of biological transformation that is encompassed by the claimed. Clarification is requested. For purposes of examination, the claim will be interpreted as the initial composition is obtained by fermentation. 
Claim 25 recites the limitation "the biomass feedstock" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 8, from which claim 25 depends, does not recite a “biomass feedstock” or any “feedstock”. Claim 24 recites “feedstocks” however also fails to recite a biomass feedstock, and therefore it is unclear if the claim 25 was meant to be dependent on claim 24. For purposes of examination, the claim is interpreted as the initial composition is obtained from a biomass feedstock that is raw or refined fusel oil. 

THE FOLLOWING CLAIM INTERPRETATION IS HEREBY INCORPORATED INTO EACH AND EVERY REJECTION BELOW SET FORTH AS THOUGH FULLY SET FORTH THEREIN:
The examiner notes that at least claim 1 sets forth a product by process claim limitation.  The product will determine patentability.  The references as more fully below cited disclose the claimed product.  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). [Emphasis added by examiner]
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). 
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
See MPEP 2113.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Köhler et al. (U.S. Patent No. 5,084,070) .
In regards to claims 8 and 22-26, Köhler discloses a hydrocarbon mixture comprising i) at least 5 wt% 2-methyl-but-1-ene, 2-methyl-but-2-ene, and 3-methyl-but-1-ene, and ii) i-butene (i.e. 2-methyl-but-2-ene) (col. 1, lines 39-48; col. 2, lines 9-23). The typical compositions of C5 cuts from steam crackers or catalytic crackers disclosed by Köhler in column 2 are considered to anticipate the claimed C5 olefin mixture, wherein the C4 is disclosed as being i-butene.
Alternatively, Köhler does not appear to explicitly disclose that the C5 olefin mixture is obtained by a process comprising the steps a) and b1) or b2).
However, the claims are directed to a product and the process for obtaining the product is considered a product-by-process limitation. While the product may be limited by and defined by the process, determination of patentability is based on the product itself and not on its method of production. If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this instance, Köhler discloses a hydrocarbon mixture having each of the required olefin mixture components and weight percentages that overlap the claimed range of at least 5 wt%. As such, the claimed olefin mixture is considered obvious in view of the prior art and the burden shifts to the Applicant to establish an nonobvious difference between the claimed product and the prior art product. 
The Examiner notes that with regard to claims 22-26, the newly added claims are directed to product-by-process limitations that only limit the process of obtaining the C5 olefin mixture and do not further define a structural or compositional aspect of the product. The method of production does not affect the patentability of the product itself and therefore the limitations are not given patentable weight in regards to the patentability of the product being claimed. 

Claims 8 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leyshon et al. (US 2009/0043144 A1) .
In regards to claims 8 and 21-26, Leyshon discloses a hydrocarbon mixture comprising i) at least 5 wt% 2-methyl-but-1-ene, 2-methyl-but-2-ene, and 3-methyl-but-1-ene based on the flow rates, and ii) at least 1-butene and hexenes (i.e. at least one of 1-hexene, 2-hexene and 3-hexene) (Table 1, stream 10). The mixture is a product of a metathesis reaction of a stream comprising isobutene, 2-butene and 2-butene ([0033]) and may further comprise cis-2-pentene and trans-2-pentene as recited in claim 21 (Table 1, stream 10). Stream 10 of Leyshon is considered to anticipate the claimed C5 olefin mixture by disclosing a product that would appear to be the same as the claimed product having each and every required component of the mixture. 
Alternatively, Leyshon does not appear to explicitly disclose that the C5 olefin mixture is obtained by a process comprising the steps a) and b1) or b2).
However, the claims are directed to a product and the process for obtaining the product is considered a product-by-process limitation. While the product may be limited by and defined by the process, determination of patentability is based on the product itself and not on its method of production. If the product in the claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In this instance, Leyshon discloses a hydrocarbon mixture having each of the required olefin mixture components and weight percentages that overlap the claimed range of at least 5 wt%. As such, the claimed olefin mixture is considered obvious in view of the prior art and the burden shifts to the Applicant to establish an nonobvious difference between the claimed product and the prior art product. 
The Examiner notes that with regard to claims 22-26, the newly added claims are directed to product-by-process limitations that only limit the process of obtaining the C5 olefin mixture and do not further define a structural or compositional aspect of the product. The method of production does not affect the patentability of the product itself and therefore the limitations are not given patentable weight in regards to the patentability of the product being claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772